EXHIBIT GENENTECH, INC. CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, 2008 2007 2008 2007 Revenues: Product sales $ 2,634 $ 2,321 $ 7,549 $ 7,094 Royalties 687 524 1,932 1,427 Contract revenue 91 63 230 234 Total operating revenues 3,412 2,908 9,711 8,755 Costs and expenses: Cost of sales (includes employee stock-based compensation expense: three months–2008–$20; 2007–$16; nine months–2008–$62; 2007–$49) 409 406 1,240 1,227 Research and development (includes employee stock-based compensation expense: three months–2008–$39; 2007–$37; nine months–2008–$119; 2007–$114) 777 615 2,043 1,828 Marketing, general and administrative (includes employee stock-based compensation expense: three months–2008–$44; 2007–$44; nine months–2008–$130; 2007–$137) 611 541 1,687 1,564 Collaboration profit sharing 315 276 907 805 Write-off of in-process research and development related to acquisition(1) - 77 - 77 Gain on acquisition(1) - (121 ) - (121 ) Recurring amortization charges related to redemption and acquisition(2) 43 38 129 90 Special items: litigation-related 40 14 (260 ) 41 Total costs and expenses 2,195 1,846 5,746 5,511 Operating income 1,217 1,062 3,965 3,244 Other income (expense): Interest and other income (expense), net(3) (33 ) 84 133 233 Interest expense (25 ) (18 ) (57 ) (53 ) Total other income (expense), net (58 ) 66 76 180 Income before taxes 1,159 1,128 4,041 3,424 Income tax provision 428 443 1,546 1,286 Net income $ 731 $ 685 $ 2,495 $ 2,138 Earnings per share: Basic $ 0.69 $ 0.65 $ 2.37 $ 2.03 Diluted $ 0.68 $ 0.64 $ 2.34 $ 2.00 Weighted average shares used to compute earnings per share: Basic 1,055 1,053 1,053 1,053 Diluted 1,071 1,069 1,067 1,070 (1) Represents non-recurring items related to our 2007 acquisition of Tanox, Inc. (2) Represents the amortization of intangible assets related to the 1999 redemption of our common stock by Roche Holdings, Inc. and our 2007 acquisition of Tanox, Inc. (3) "Interest and other income (expense), net" includes interest income, realized gains and losses from the sale of debt and equity securities, write-downs for other-than-temporary impairments in the fair value of certain debt and equity securities and mark-to-market valuation adjustments for various securities. For further detail, refer to our web site at www.gene.com. GENENTECH, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In millions) (Unaudited) September 30, December 31, 2008 2007 Selected consolidated balance sheet data: Cash, cash equivalents and short-term investments $ 5,932 $ 3,975 Accounts receivable - product sales, net 862 847 Accounts receivable - royalties, net 734 620 Accounts receivable - other, net 232 299 Inventories 1,408 1,493 Long-term marketable debt and equity securities 2,606 2,090 Property, plant and equipment, net 5,320 4,986 Goodwill 1,590 1,577 Other intangible assets 1,046 1,168 Other long-term assets 358 366 Total assets 20,611 18,940 Commercial paper 536 599 Total current liabilities 2,836 3,918 Long-term debt(1) 2,504 2,402 Total liabilities 5,985 7,035 Total stockholders' equity 14,626 11,905 Nine Months Ended September 30, 2008 2007 Selected consolidated cash flow data: Capital expenditures(1) $ 569 $ 692 Total depreciation and amortization expense 433 345 (1) Capital expenditures exclude approximately $104 million for the nine months ended September 30, 2008 and $156 million for the nine months ended September 30, 2007 in capitalized costs related to our accounting for construction projects for which we are considered to be the owner during the construction period.We have recognized related amounts as a construction financing obligation in long-term debt.The balances in long-term debt related to the construction financing obligation are $495 million at September 30, 2008 and $399 million at December 31, 2007.
